        Case 1:18-cv-00681-RJL Document 286-1 Filed 01/19/21 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA



AARON RICH
                              Plaintiff,

       v.                                                  Civil Action No. 1:18-cv-00681-RJL

EDWARD BUTOWSKY,                                           Hon. Richard J. Leon
MATTHEW COUCH, and
AMERICA FIRST MEDIA,

                              Defendants.

                                     [PROPOSED] ORDER

       UPON CONSIDERATION of Plaintiff Aaron Rich’s Motion to Dismiss Defendants

Matthew Couch and America First Media (“Motion”), it is hereby ORDERED that Plaintiff’s

Motion is GRANTED.

       It is FURTHER ORDERED that Plaintiff Rich and Defendants Couch and America First

Media shall bear their own costs, including attorneys’ fees.

       SO ORDERED.




ENTERED this ____ day of ____, 2021




                                             Judge Richard J. Leon
                                             U.S. District Court for the District of Columbia
                                             U.S. District Court for the District of Columbia
         Case 1:18-cv-00681-RJL Document 286-1 Filed 01/19/21 Page 2 of 2




  NAMES OF PERSONS TO BE SERVED WITH PROPOSED ORDER UPON ENTRY

         In accordance with LCvR 7(k), listed below are the names and addresses of the attorneys

and parties entitled to be notified of the proposed order’s entry:

Michael J. Gottlieb
Meryl C. Governski
Willkie Farr & Gallagher LLP
1875 K Street NW
Washington, DC 20006
Tel: (202) 303-1442
Fax: (202) 303-2000
mgottlieb@willkie.com
mgovernski@willkie.com

Attorneys for Plaintiff Aaron Rich

EDEN P. QUAINTON, ESQ. (NY0318)
DUNNINGTON, BARTHOLOW & MILLER LLP
230 Park Avenue, 21st Floor
New York, New York 10169
Tel: (212) 682-8811
Fax: (212) 661-7769
E-mail: equainton@dunnington.com
Attorney for Defendants Edward Butowsky and Matthew Couch

America First Media
2300 West Ash Street
Rogers, AR 72758

Pro Se




                                                ‐1‐
